DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
handling element in claim 30. Structure taken from [0025]. A handle.
extension structure in claim 32. Structure taken from [0026]. Bellows.
compression structure in claim 32. Structure taken from [0026]. Bellows.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
gasping element in claim 30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26, 35,  29, and 30 are no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Objections
Claims 24 and 33 are no longer objected to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2017/0340430) in view of Univ Huaqiao (CN 106392893 A).
As to claim 18, Moore teaches a method of manufacturing a medical component ([0033-0036] teaches “a method of manufacturing a lymph node replacement construct”), the method comprising: additively manufacturing a medical component (the construct is formed on a 3-D printer); wherein the medical component is insertable at least partially into a body of a living being (Moore teaches the lymph node replacement construct is “implantable” [Abstract].); and wherein the medical component (lymph node replacement construct 10) comprises a channel structure (as shown for example at Fig 5) having one or more walls that define one or more channels (the body 12 has conduits 32, 34 etc.), the one or more channels having a tubular configuration (as illustrated) through which a medium and/or at least one functional element can be passed (Moore teaches lymph is intended to be passed through the channels of the construct 10).
While Moore teaches the device is made by 3-D printing, the specifics are not discussed. Thus Moore does not teach additively manufacturing at least in part by successive, layer-by- layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam.
However, 3D printing methods of medical devices was known in the art at the time the invention was effectively filed. See Huaqiao which teaches at [0004] devices for use in biomedicine were known to be made by 3D printing. 
Huaqiao teaches additively manufacturing (“metal 3D printing technology”) at least in part by successive, layer-by- layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam (“The metal powder is melted by a high-energy beam laser and stacked layer by layer, which can directly form high-performance and high precision metal parts of any complex shape.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have produced the lymph node replacement of Moore by the method of Huaqiao. Such a person would have been motivated to do so in order to achieve the benefits of Huaqiao, which are discussed at Huaqiao [0007]: “It can achieve high-efficiency and high-quality grinding and polishing of the inner surface of the metal 3D printed part elbow.”
Moore in view of Huaqiao further teach: smoothening a surface of the one or more walls at least in part by the fluid comprising abrasive particles flowing through the at least a portion of the one or more channels defined by the one or more walls (the fluid of Huaqiao performs a grinding and polishing method, which Examiner interprets as “smoothening.”).
As to claims 19-20, 22-23, 25, 27-28, and 31, the text of the claims remains unchanged and the rejection remains unchanged. For the text of the rejection, please refer to the Action dated 3 June 2022. 
As to claim 24, Moore in view of Huaqiao teaches the method of claim 18, wherein the channel structure comprises at least one branch point at which a respective one of the one or more channels branches into at least two channels (as shown in Moore Fig 14).
As to claim 26, Moore in view of Huaqiao teaches the method of claim 18, wherein the one or more channels comprises a plurality of channels communicating with one another at corresponding branch points or junctions (as shown in Moore’s Figs, there is a branch point near the center of the construct 10).
As to claim 29, Moore in view of Huaqiao teaches the method of claim 26, wherein the medical component comprises an introduction section that has an introduction opening for introducing a fluid into the at least a portion of the one or more channels (Moore’s end face 20 is an introduction section which has an opening for the conduit 32.).
As to claim 30, Moore in view of Huaqiao teaches the method of claim 18, wherein the medical component comprises at least one handling element arranged or formed at a first free end of the medical component (Moore teaches the construct 10 has an outer surface. Examiner asserts the surface is capable of being handled and is therefore considered to be a handle.) and/or wherein the medical component comprises a grasping element arranged or formed at a second free end of the medical component, wherein the grasping element in configured for grasping tissue of an object (This limitation is interpreted as an “or” limitation, only one of the options must be met in order for the entire claim to be considered properly rejected. See MPEP § 803.02).
As to claim 33, Moore in view of Huaqiao teaches the method of claim 18, wherein the one or more channels comprises a permeation structure having openings configured to pass a medium from the one or more channels into a targeted portion of the body of the living being (the lymph node construct 10 of Moore is useful for passing lymph from an inlet to an outlet.).
As to claim 40, Moore in view of Huaqiao teaches the method of claim 18, wherein the abrasive particles comprise hard mineral particles (Huaqiao teaches the particles are diamond, which is a hard mineral).
As to claim 40, Moore teaches a method of manufacturing a medical component ([0033-0036] teaches “a method of manufacturing a lymph node replacement construct”), the method comprising: additively manufacturing a medical component (the construct is formed on a 3-D printer) wherein the medical component is insertable at least partially into a body of a living being (Moore teaches the lymph node replacement construct is “implantable” [Abstract].), wherein the medical component (lymph node replacement construct 10) comprises a channel structure (as shown for example at Fig 5) having one or more walls that define one or more channels (the body 12 has conduits 32, 34 etc.) and comprises at least one branch point (manifold 44, see Fig 5) at which a respective one of the one or more channels branches into at least two channels (channel 46 branches into channels 32 and 34), the at least two channels having a tubular configuration as illustrated) through which a medium and/or at least one functional element can be passed (Moore teaches lymph is intended to be passed through the channels of the construct 10).
While Moore teaches the device is made by 3-D printing, the specifics are not discussed. Thus Moore does not teach additively manufacturing at least in part by successive, layer-by- layer, selective exposure and associated successive, layer-by-layer, selective solidification of construction material layers made of a construction material solidifiable with an energy beam.
However, 3D printing methods of medical devices was known in the art at the time the invention was effectively filed. See Huaqiao which teaches at [0004] devices for use in biomedicine were known to be made by 3D printing. “The metal powder is melted by a high-energy beam laser and stacked layer by layer, which can directly form high-performance and high precision metal parts of any complex shape.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have produced the lymph node replacement of Moore by the method of Huaqiao. Such a person would have been motivated to do so in order to achieve the benefits of Huaqiao, which are discussed at Huaqiao [0007]: “It can achieve high-efficiency and high-quality grinding and polishing of the inner surface of the metal 3D printed part elbow.”
Moore in view of Huaqiao further teach removing material from the one or more walls of the at least two channels at least in part by the fluid comprising abrasive particles flowing through the at least two channels (the fluid of Huaqiao performs a grinding and polishing method, which Examiner interprets as “removing material.”).
As to claim 43, Moore in view of Huaqiao teaches the method of claim 42, wherein the at least two channels comprises a first channel and a second channel that are coaxially arranged relative to one another (as shown in Moore Fig 5, channel 32 is coaxial with channel 46.).
As to claim 44, Moore in view of Huaqiao teaches the method of claim 42, wherein the at least two channels comprises a plurality of channels that are arranged adjacent to one another and circumferentially about a central axis of the medical component (as shown in Moore Fig 5, channel 32 is adjacent to channel 46. Each of channels 32 and 46 are arranged circumferentially about the central axis of the construct 10 and thus each other.).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Huaqiao as applied to claim 18 above, and further in view of Graham (US 10,624,530).
As to claim 32, the text of the claims remains unchanged and the rejection remains unchanged. For the text of the rejection, please refer to the Action dated 3 June 2022. 
Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Huaqiao as applied to claims 18 and 40, respectively above, and further in view of Operschall et al. (US 5,347,557).
As to claim 39, Moore in view of Huaqiao teaches the method of claim 18, but does not teach the fluid comprises a gas. Rather, Huaqiao teaches the fluid is water.
However, in the field of particle abrasives, and specifically in instances where blasted abrasives are used to polish the inside of tubes, it was known at the time the invention was effectively filed to perform either wet blasting (with water) or dry blasting (with air). See Operschall Col 3 lines 33-37 which teaches blasting the interior of a tube with abrasives in order to remove an inner layer of the tube: “The blasting treatment preferably includes two method steps. In a first method step, blasting is performed with an angular blasting medium, such as corundum having a particle size of from 100 to 300 µm, in order to generate a decontamination effect by surface removal.” Operschall teaches both wet blasting (see Col 1 line 26) and dry blasting (Col 2 lines 27+). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the wet blasting of Huaqiao for the dry blasting of Operschall. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to avoid the downsides of wet blasting as described by Operschall Col 1 lines 43-50 such as the formation of a difficult-to-clean sludge.
Operschall Col 3 line 17 teaches the dry blasting occurs with compressed gas.
As to claim 41, Moore in view of Huaqiao teaches the method of claim 40, but does not teach the hard mineral particles comprise corundum particles.
Rather, Huaqiao teaches the abrasive particles are diamond and B4C, which is considered to be Boron Carbide.
However, in the field of particle abrasives, and specifically in instances where blasted abrasives are used to polish the inside of tubes, it was known at the time the invention was effectively filed to use a wide variety of abrasive particles. See Operschall Col 3 lines 33-37 which teaches blasting the interior of a tube with abrasives in order to remove an inner layer of the tube: “The blasting treatment preferably includes two method steps. In a first method step, blasting is performed with an angular blasting medium, such as corundum having a particle size of from 100 to 300 µm, in order to generate a decontamination effect by surface removal… In a second method step, blasting is then performed with a spherical blasting medium, such as glass, stainless steel or nickel alloys, in order to attain smoothing of the surface.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the diamond or B4C particles of Huaqiao for any of the abrasive particles of Operschall, including Corundum. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to achieve the benefits of those abrasives purported by Operschall, including surface removal or smoothing of the surface.
Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.
Applicant states on Page 7, “Applicant respectfully believes the Office has not given the application full weight in its explanation as to how the claims allegedly do not recite sufficient structure, particularly in light of the knowledge of persons of ordinary skill in the art. Consequently, Applicant respectfully believes the Office has not overcome the rebuttable presumption that §112(f) does not apply.”
Applicant has not offered any specific term or claim element he believes the Office has incorrectly interpreted. In the Action above, Examiner has identified three claim elements which are interpreted as invoking 112(f) despite the absence of the word “means.” They are a handling element in claim 30, an extension structure in claim 32, and a compression structure in claim 32.
The only structural limitation of “handling element” in claim 30 is that it is formed at a first free end of the medical component. The placement of where an element is formed does not imbue that element with sufficient structure, material, or acts for performing the claimed function.
Claim 32 recites, “one extension structure configured to cause extension of the medical component in a longitudinal direction.” The term “extension member” is defined as a structure configured to cause extension, which does not sufficiently describe structure, material, or acts for performing the claimed function of the element in the manner of a circular definition.
Similarly, Claim 32 recites, “one compression structure configured to cause compression of the medical component in the longitudinal direction.” The term “compression member” is defined as a structure configured to cause compression, which does not sufficiently describe structure, material, or acts for performing the claimed function of the element in the manner of a circular definition.
Due to the amendments to claim 30, the grasping element is not interpreted under §112(f). 
Applicant argues on page 10, “Huaqiao offers no explicit disclosure around the elbow pipe being conducive as a medical implant insertable into the body.”
This argument against the analogousness of Huaqiao with Moore and therefore the appropriateness of the combination is not convincing. See MPEP § 2141.01(a). To rely on a reference under 35 U.S.C. 103, it must be analogous prior art. “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Thus in order to be prior art, it is not necessary for Huaqiao to be in the medical field. Rather, the problem facing Huaqiao is the same problem facing Applicant: smoothing the interior surface of a 3D printed tube. Examiner notes that even Moore would face this problem, since Moore comprises tubes within its 3D printed body.
Applicant further argues, “the primary example provided [by] Moore is directed to a ‘compliant, resilient material such as, for example, a polymer, and more specifically a hydrogel polymer.’ Moore, para. [0027].”
Applicant is mistaken is apparently asserting that Huaqiao’s metal polishing method is offered by the Office to be combined with Moore’s “compliant, resilient polymer.”  Rather, Examiner points to Moore [0029]: “In an alternative embodiment, the construct may be fabricated from rigid biocompatible material such as, for example, a metal or a ceramic.” (Emphasis added) 
Applicant argues, “Moore provides no disclosure of pre-implantation fluid flow.”
Examiner agrees it may be true that Moore never conceived of pre-implantation fluid flow. However this has no bearing on the combination of Huaqiao and Moore since the motivation for the combination is provided by Huaqiao, which is the smoothing of the interior surface of a 3D printed tube.
On page 11, Applicant argues, “the mere overlap in 3-D printing would not resolve the unsolved problems with a literal combination of the two references on their face. For example, the strict combination of the limited disclosures of the two references would not resolve whether the fluid used for grinding and polishing by Huaqiao is compatible with the material used by Moore or the end utilization as an implantable device.”
The standard for proper combination under 35 USC 103 is not applicant’s purported “strict combination.” As recited above, the combination is proper because Huaqiao and Moore face the same problem in the field of endeavor identified and resolved by Huaqiao. Even if it can be proved that Huaqiao and Moore use different metals or different 3D printing techniques, the teachings are sufficiently similar to suggest to an artisan having ordinary skill at the time the invention was effectively filed to attempt the combination. Moreover, Examiner notes claim 18 does not recite a specific material of the manufactured medical component.
 Applicant argues on page 11 that Moore and Huaqiao fail to teach a gas fluid or corundum particles. Examiner agrees and has provided Operschall which teaches wet blasting, dry blasting, and the use of corundum particles for the purpose of smoothing the inside surface of pipes.
Applicant argues on page 11 that Moore and Huaqiao do not teach using the claimed fluid to smooth the walls of at least two channels. This is not convincing since the claims regularly considered more than one channel, branch points, and smoothing the walls of the channels (plural). The claims have been rejected above to this effect considering Huaqiao’s teachings of polishing the entire inner surface of the pipe, and with Moore’s geometry having more than one channel. Examiner notes that an artisan would have been motivated to polish or smooth all of the interior surface of Moore in order to achieve the benefits of a smooth tube (improved fluid flow) for all the conduits of Moore.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        14 October 2022